

117 HR 450 IH: To prohibit the use of Federal funds to propose, establish, implement, or enforce any requirement that an individual wear a mask or other face covering, or be vaccinated, to prevent the spread of COVID–19, and for other purposes.
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 450IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Biggs (for himself, Mr. Duncan, Mr. Cawthorn, and Mr. Roy) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the use of Federal funds to propose, establish, implement, or enforce any requirement that an individual wear a mask or other face covering, or be vaccinated, to prevent the spread of COVID–19, and for other purposes.1.Prohibition on requirements to wear face coverings or be vaccinated(a)In generalSubject to subsection (b), no Federal funds may be obligated or expended to propose, establish, implement, or enforce, directly or indirectly through the imposition of a condition on receipt of Federal funds, any requirement that an individual wear a mask or other face covering, or be vaccinated, to prevent the spread of COVID–19.(b)ExceptionSubsection (a) shall not apply with respect to an individual in a health care setting.